DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious of a refrigerator or a method of controlling a refrigerator in particular, the limitations: 
“wherein during the operating of the second cooling cycle, power for the first cooling fan is reduced based on an elapse of time or a temperature change in at least one of a temperature of the first storage compartment and a temperature of a first evaporator for supplying cold air to the first storage compartment” as recited in claim 1 and 
“wherein during operating of the first cooling fan and the second cooling fan, power to the first cooling fan is controlled to be reduced stepwise based on an elapse of time or a temperature change in at least one of a temperature of the first storage compartment and a temperature of the first evaporator, wherein after reducing the power of the first cooling fan to a first reduced output power, the power of the first cooling fan is reduced to a second reduced output power which is lower than the first reduced output power” as recited in claims 20 and 21. 
The best prior art Lee does not teaches the claimed control of fans as required in claims 1 and 20-21. Lee only discloses control of the fans based on one step while .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/KUN KAI MA/Primary Examiner, Art Unit 3763